    Case 20-03195-sgj Doc 47 Filed 05/19/21                 Entered 05/19/21 13:58:05              Page 1 of 5




Matthew A. Clemente (admitted pro hac vice)
Dennis M. Twomey (admitted pro hac vice)
Alyssa Russell (admitted pro hac vice)
Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
Telephone: (312) 853-7000
Facsimile: (312) 853-7036

Penny P. Reid
Paige Holden Montgomery
Juliana L. Hoffman
Sidley Austin LLP
2021 McKinney Avenue
Suite 2000
Dallas, Texas 74201
Telephone: (214) 981-3300
Facsimile: (214) 981-3400

Counsel for the Official Committee of Unsecured Creditors

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                       )
In re:                                 )                               Chapter 11
                                       )
                                   1
HIGHLAND CAPITAL MANAGEMENT, L.P.,     )
                                       )
                  Debtor,                                              Case No. 19-34054-SGJ-11
                                       )
                                       )
OFFICIAL COMMITTEE OF UNSECURED
CREDITORS,                             )
                                       )
                  Plaintiff,           )
                                       )
       vs.                             )
                                                                       Adversary Proceeding No. 20-03195
                                       )
CLO HOLDCO, LTD., CHARITABLE DAF       )
HOLDCO, LTD., CHARITABLE DAF FUND, LP,
HIGHLAND DALLAS FOUNDATION, INC., THE )
DUGABOY INVESTMENT TRUST, GRANT        )
JAMES SCOTT III IN HIS INDIVIDUAL      )


1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 20-03195-sgj Doc 47 Filed 05/19/21           Entered 05/19/21 13:58:05       Page 2 of 5



CAPACITY, AS TRUSTEE OF THE DUGABOY                   )
INVESTMENT TRUST, AND AS TRUSTEE OF                   )
THE GET GOOD NONEXEMPT TRUST, AND                     )
JAMES D. DONDERO,                                     )
                     Defendants.                      )
                                                      )


                             NOTICE OF HEARING FOR THE
THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ EMERGENCY MOTION TO
           STAY THE ADVERSARY PROCEEDING FOR NINETY DAYS

        PLEASE TAKE NOTICE that a hearing on the Emergency Motion to Stay the

 Adversary Proceeding for Ninety Days [Docket No. 46] (the “Motion to Stay”) filed by the

 Official Committee of Unsecured Creditors’ (the “Committee”) in the above-captioned adversary

 proceeding is scheduled for hearing on Thursday, May 20, 2021 at 9:30 a.m. (Central Time)

 (the “Hearing”).

        The Hearing on the Motion to Stay will be held before The Honorable Stacey G. C.

 Jernigan, United States Bankruptcy Court Judge, and will be conducted via WebEx

 videoconference. The WebEx video participation/attendance link for the Status Conference is:

 https://us-courts.webex.com/meet/jerniga.

        A copy of the WebEx Hearing Instructions for the Hearing is attached hereto as Exhibit

 A; alternatively, the WebEx Hearing Instructions for the Hearing may be obtained from Judge

 Jernigan’s   hearing/calendar   site   at:   https://www.txnb.uscourts.gov/judges-info/hearing-

 dates/judgejernigans-hearing-dates.

                          [Remainder of Page Intentionally Left Blank]
Case 20-03195-sgj Doc 47 Filed 05/19/21   Entered 05/19/21 13:58:05        Page 3 of 5




                                     SIDLEY AUSTIN LLP

                                      /s/ Paige Holden Montgomery
                                      Penny P. Reid
                                      Paige Holden Montgomery
                                      Juliana L. Hoffman
                                      2021 McKinney Avenue
                                      Suite 2000
                                      Dallas, Texas 74201
                                      Telephone: (214) 981-3300

                                      -and-

                                      Matthew A. Clemente (admitted pro hac vice)
                                      Dennis M. Twomey (admitted pro hac vice)
                                      Alyssa Russell (admitted pro hac vice)
                                      One South Dearborn Street
                                      Chicago, Illinois 60603
                                      Telephone: (312) 853-7000
                                      Facsimile: (312) 853-7036


                                      Counsel for the Official Committee
                                      of Unsecured Creditors
Case 20-03195-sgj Doc 47 Filed 05/19/21   Entered 05/19/21 13:58:05   Page 4 of 5




                                  EXHIBIT A

                          WebEx Hearing Instructions
    Case 20-03195-sgj Doc 47 Filed 05/19/21              Entered 05/19/21 13:58:05            Page 5 of 5
                               WebEx Hearing Instructions
                                     Judge Stacey G. Jernigan
Pursuant to General Order 2020-14 issued by the Court on May 20, 2020, all hearings before Judge Stacey
G. Jernigan are currently being conducted by WebEx videoconference unless ordered otherwise.

For WebEx Video Participation/Attendance:
Link:   https://us-courts.webex.com/meet/jerniga

For WebEx Telephonic Only Participation/Attendance:
Dial-In: 1.650.479.3207
Meeting ID: 479 393 582

Participation/Attendance Requirements:
•       Counsel and other parties in interest who plan to actively participate in the hearing are encouraged
        to attend the hearing in the WebEx video mode using the WebEx video link above. Counsel and
        other parties in interest who will not be seeking to introduce any evidence at the hearing and who
        wish to attend the hearing in a telephonic only mode may attend the hearing in the WebEx
        telephonic only mode using the WebEx dial-in and meeting ID above.
•       Attendees should join the WebEx hearing at least 10 minutes prior to the hearing start time. Please
        be advised that a hearing may already be in progress. During hearings, participants are required to
        keep their lines on mute at all times that they are not addressing the Court or otherwise actively
        participating in the hearing. The Court reserves the right to disconnect or place on permanent
        mute any attendee that causes any disruption to the proceedings. For general information and
        tips with respect to WebEx participation and attendance, please see Clerk’s Notice 20-04: https://
        www.txnb.uscourts.gov/sites/txnb/files/hearings/Webex%20Information%20and%20Tips_0.pdf
•       Witnesses are required to attend the hearing in the WebEx video mode and live testimony
        will only be accepted from witnesses who have the WebEx video function activated.
        Telephonic testimony without accompanying video will not be accepted by the Court.
•       All WebEx hearing attendees are required to comply with Judge Jernigan’s Telephonic
        and Videoconference Hearing Policy (included within Judge Jernigan’s Judge-Specific
        Guidelines): https://www.txnb.uscourts.gov/content/judge-stacey-g-c-jernigan

Exhibit Requirements:
       Any party intending to introduce documentary evidence at the hearing must file an exhibit list in
        the case with a true and correct copy of each designated exhibit filed as a separate, individual
        attachment thereto so that the Court and all participants have ready access to all designated exhibits.
       If the number of pages of such exhibits exceeds 100, then such party must also deliver two (2) sets
        of such exhibits in exhibit binders to the Court by no later than twenty-four (24) hours in advance
        of the hearing.

Notice of Hearing Content and Filing Requirements:
IMPORTANT: For all hearings that will be conducted by WebEx only:
•       The Notice of Hearing filed in the case and served on parties in interest must: (1) provide notice
        that the hearing will be conducted by WebEx videoconference only, (2) provide notice of the above
        WebEx video participation/attendance link, and (3) attach a copy of these WebEx Hearing
        Instructions or provide notice that they may be obtained from Judge Jernigan's hearing/calendar
        site: https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-jernigans-hearing-dates.
•       When electronically filing the Notice of Hearing via CM/ECF select “at https://us-
        courts.webex.com/meet/jerniga” as the location of the hearing (note: this option appears
        immediately after the first set of Wichita Falls locations). Do not select Judge Jernigan's Dallas
        courtroom as the location for the hearing.
